Stevens, J.
Mr. Chief Justice Vinje did not participate in the consideration and decision of the case in this court. The members of the court participating are equally divided in opinion upon the question involved upon this appeal. Mr. Justice Eschweiler, Mr. Justice Doerfler, and Mr. Justice Crownhart are of the opinion that the judgment *496appealed from should be reversed. Mr. Justice Rosen-berry, Mr. Justice Owen, and the writer are of the opinion that the judgment should be affirmed. Under the established rule it follows that the judgment appealed from is affirmed. Fox River Paper Co. v. Railroad Comm. 189 Wis. 626, 628, 208 N. W. 266.
By the Court. — Judgment affirmed.